       Case 21-10589              Doc 5       Filed 09/15/21 Entered 09/15/21 05:42:05                           Desc Notice of
                                                 Deficiency Ch 7 Page 1 of 1
Form defntc7

                                          UNITED STATES BANKRUPTCY COURT
                                                Northern District of Illinois
                                                     Eastern Division
                                                     219 S Dearborn
                                                        7th Floor
                                                    Chicago, IL 60604

In Re:
Eduardo R Morales Chavez                                                     Case No. : 21−10589
1427 5th Ave                                                                 Chapter : 7
Aurora, IL 60504                                                             Judge :    Janet S. Baer
SSN: xxx−xx−8630 EIN: N.A.



                             NOTICE OF DEFICIENCY: POSSIBLE DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed. The deadline in this case is: September 28, 2021.
      The Clerk has determined that you have failed to file or complete the following required documents:

· Schedule A−B (Form 106A/B,206A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D,206D).
· Schedule E−F (Form 106E/F,206E/F).
· Schedule G (Form 106G,206G).
· Schedule H (Form 106H,206H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).
· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).

      If you do not complete and file these documents, your case will be dismissed on the 45th day after your case was filed.


                                                                       FOR THE COURT

Dated: September 15, 2021                                              Jeffrey P. Allsteadt, Clerk
                                                                       United States Bankruptcy Court
